Title: From George Washington to David Stuart, 1 July 1787
From: Washington, George
To: Stuart, David



Dear Sir,
Philadelphia July 1st 1787.

I have been favoured with your letter of the 17th Ulto.
In May, Mr Alexr Donald made me a remittance in Bills on Robert Morris Esqr. of this City to the amount of 1094 85/90 Dollrs; and a few days since I received another drought on the same Gentleman for 306 65/90 Dollars making together 1401 60/90 Dollrs or Four hundred and twenty pounds ten Shillings Virginia Currency—which I have placed to the Credit of Mr Custis’s Estate.
Rhode Island, from our last Accts s[t]ill persevere in that impolitic—unjust—and one might add without much impropriety scandalous conduct, which seems to have marked all her public

Councils of late; Consequently, no Representation is yet here from thence. New Hampshire, tho’ Delegates have been appointed, is also unrepresented—various causes have been assigned—whether well, or ill founded I shall not take upon me to decide—The fact however is that they are not here. Political contests, and want of Money, are amidst the reasons assigned for the non attendance of the members.
As the rules of the Convention prevent me from relating any of the proceedings of it, and the gazettes contain more fully than I could detail other occurrances of public nature, I have little to communicate to you on the article of News. Happy indeed would it be if the Convention shall be able to recommend such a firm and permanent Government for this Union, as all who live under it may be Secure in their lives, liberty and property, and thrice happy would it be, if such a recommendation should obtain. Every body wishes—every body expects some thing from the Convention—but what will be the final result of its delibration, the book of fate must disclose—Persuaded I am that the primary cause of all our disorders lies in the different State Governments, and in the tenacity of that power which pervades the whole of their systems. Whilst independent sovereignty is so ardently contended for, whilst the local views of each State and seperate interests by which they are too much govern’d will not yield to a more enlarged scale of politicks; incompatibility in the laws of different States, and disrespect to those of the general government must render the situation of this great Country weak, inefficient and disgraceful. It has already done so, almost to the final dissolution of it—weak at home and disregarded abroad is our present condition, and contemptible enough it is.
Entirely unnecessary was it, to offer any apology for the sentiments you ware so obliging as to offer me—I have had no wish more ardent (thro’ the whole progress of this business) than that of knowing what kind of Government is best calculated for us to live under. No doubt there will be a diversity of sentiment on this important subject; and to inform the Judgment, it is necessary to hear all arguments that can be advanced. To please all is impossible, and to attempt it would be vain; the only way therefore is, under all the views in which it can be placed—and with a due consideration to circumstances—habits &ca—&ca—to form such a government as will bear the scrutinizing eye of criticism

and trust it to the good sense and patriotism of the people to carry it into effect. Demagogues—men who are unwilling to lose any of their state consequence—and interested characters in each, will oppose any general government but ought these not to be regarded right, and Justice it is to be hoped will at length prevail.
My best wishes attend Mrs Stuart, yourself and the girls—If I can render any Service whist I remain here, I shall be happy in doing it, being Dear Sir, &ca.

G. Washington

